 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6United States Postal Service and Sharon Jacqueline Lee.  Case 16ŒCAŒ18520(P) November 12, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN The issue in this case1 is whether the judge erred in dismissing the complaint alleging that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to hire Sharon Jacqueline Lee, a former employee, because she filed a grievance against the Respondent during her initial employment.  The Board has considered the deci-sion and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. We agree with the judge that the General Counsel has failed to prove the allegation that the Respondent unlaw-fully refused to hire Sharon Lee in 1997 for a position at either the Groves or Port Neches, Texas post offices be-cause she had filed a grievance over the denial of her request for a uniform allowance during a prior period of employment at Port Neches in 1994.  Applying a Wright Line2 analysis to the facts, we affirm the judge™s finding that the 1994 grievance filing was not a motivating factor in the decisions of Groves Postmaster Levina Elmoore and Port Neches Postmaster William Robertson not to choose Lee from the five candidates for the two letter carrier positions.  We further agree with the judge™s al-ternative finding that, even assuming that Lee™s griev-ance filing was a motivating factor in the decision not to hire her, the Respondent proved that it would not have hired Lee because of her prior poor work performance. As noted, an issue in this case is whether Robertson failed to hire Lee on February 5, 1997, for a position at Port Neches,  because of a grievance that Lee had filed in 1994.  The General Counsel relies heavily on Lee™s tes-timony.  Lee testified that, on February 17, she called Robertson to ask, ﬁ[W]hy he didn™t choose me, because I was a good worker and got along with everybody and had experience and never had any trouble.ﬂ  Robertson responded: ﬁ[Y]ou never had any trouble . . . . Well what about that grievance you filed against me . . . . The griev-ance about your uniform allowance.ﬂ There is no credibility conflict on this matter.  As the judge correctly pointed out, Robertson was simply re-sponding on February 17 to Lee™s comment that she ﬁnever had any trouble.ﬂ  Assuming arguendo that the ﬁtroubleﬂ was the act of filing the grievance, this does not establish that the decision of February 5 was moti-vated by that ﬁtrouble.ﬂ  The inescapable fact is that Robertson testified that he decided on February 5 that he would not hire Lee because she ﬁwasn™t worth a shit.ﬂ  Robertson further testified that this opinion was based on her work and not on the grievance filing.  In finding no violation, the judge obviously credited Robertson.                                                            1 On April 10, 1998, Administrative Law Judge Jerry M. Hermele is-sued the attached decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. 2 Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Trans-portation Management Corp., 462 U.S. 393 (1983). The judge did not ignore Robertson™s remark of Feb-ruary 17.  Even if Robertson considered the grievance activity to be ﬁtrouble,ﬂ that comment, made almost 2 weeks after the decision, is not inconsistent with Robert-son™s merit-based mental processes on the day of the decision. In sum, the General Counsel has not established his case that Robertson™s decision was based on Lee™s griev-ance activity. A second issue in this case is whether Elmoore unlaw-fully failed to hire Lee for a position in Groves.  Immedi-ately after Robertson made his selection for the Port Neches position, Elmoore made her selection.  She did not choose Lee either.  Both Robertson and Elmoore deny that Lee™s grievance activity was discussed at the time.  There is no evidence that it was discussed. On February 19, Lee called Elmoore to inquire about the Groves post office position.  According to Lee, El-moore said she asked Robertson if he would hire Lee and Robertson said ﬁno.ﬂ  Lee then said: ﬁI know the reason why he didn™t hire me and it was because of myŠof theŠgrievance I filed with the union over my uniform allowance.ﬂ  Lee said that Elmoore replied, ﬁWell, when you™re fixing to be terminated, you don™t get the uniform allowance.ﬂ In sum, Lee made an allegation that Robertson failed to hire her because of the grievance activity.  The bare accusation that Robertson acted unlawfully does not prove that he did so, and it surely does not prove that Elmoore acted unlawfully.  To the contrary, Elmoore made her decision on February 5, and there was no refer-ence to Lee™s grievance activity at that time.  Finally, Elmoore™s response to Lee on February 19 was addressed solely to the merits of the grievance. Thus, the General Counsel failed to establish a prima facie case as to the two decisions not to hire Lee.  Fur-ther, as shown below, even if the General Counsel did establish that case, Respondent rebutted it. Lee first worked as a transitional employee with Re-spondent from 1993 to 1994 at its Groves post office.  James Tyler was her supervisor at this facility. In the only written evaluation of Lee™s work, Tyler rated her overall performance as ﬁgoodﬂ after her first 30 days on the job.  According to ratings checked by Tyler on the evaluation form, Tyler™s work met, but did not exceed, expectations.  Tyler testified, however, that he thereafter came to view Lee™s casing skills as deficient.  ﬁCasingﬂ is the process of sorting mail prior to street delivery.  Lee 330 NLRB No. 3  POSTAL SERVICE 7spent too much time casing and was not able to complete 
her delivery in a timely fashion. 
After Lee™s term expired at Groves, she took the tran-
sitional employee position at Port Neches under Post-

master Robertson.  Both Robertson and Joyce Porter, a 
supervisor familiar with Le
e™s work, testified that Lee 
spent too much time in the office casing mail prior to 
delivery.  Robertson also said that Lee made some mis-
deliveries.  He claimed to have discussed Lee™s perform-

ance with her on two occasions. 
Lee denied having any discussions about her perform-
ance with Robertson.  But, even if  Robertson did not 
have these conversations, it is clear that Lee was an em-
ployee with performance problems. Indeed, she did not 
deny having general work problems.  To the contrary, 
she admitted that Tyler criticized her need for casing 
assistance.  Subsequent to 
this incident, Tyler accused 
Lee of insubordinate conduct and warned that he would 
write her up if she ever did it again.  Lee did not deny the 
warning.  She simply could not recall what she had said 
that drew this reaction from Tyler. 
In sum, the evidence clearly
 shows that Lee™s casing 
skills were deficient.  Even Lee™s testimony provides 
corroboration on this point.  Furthermore, it is undisputed 
that Supervisor Tyler and Robertson expressed negative 
views of Lee™s ability when they spoke to Elmoore dur-

ing the 1997 hiring process.  They both concluded they 
would not hire Lee.  Under 
these circumstances, we think 
that this evidence supports the judge™s conclusion that 
Lee was a poor worker whom the Respondent would not 
have hired even in the absence of her protected grievance 
filing. 
Our dissenting colleague find
s significance in the lack 
of documentation substantiating management testimony 
about Lee™s shortcomings.  The record does not support 
the claim that the Respondent had a consistent past prac-
tice of documenting employee problems.  Robertson was 
the only witness who testified on
 this point.  He testified 
that, as a general matter, written disciplinary notices 

were placed in employee files ﬁwhenever I felt it neces-
sary . . . [and] in terms of casing and stuff like that [Lee™s 
job], what I usually do is leave it to the supervisor.ﬂ  
There is no evidence that Robertson or his supervisors 

felt it necessary to always keep written records of an em-
ployee™s work inadequacies. 
Finally, we attach no significance to Lee™s brief and 
not fully developed testimony that she trained three new 

employees at Port Neches.  Her testimony sheds little 
light on the extent of such training.  Although the dissent 
and General Counsel urge that Respondent would not 
logically use a poorly performing worker to train other 
employees, we find no logical inconsistency on the re-
cord presented.  There is no
 claim that Lee lacked the 
knowledge
 about how to case or about any other aspect 
of the letter carrier™s job.  That she could communicate 
this information about the job to others does not rebut the 
substantial evidence that she 
herself did not in fact per-
form the job well.  There is a meaningful difference be-
tween knowing how to case mail for a delivery route and 
actually doing it quickly and efficiently. 
In sum, we find the judge™s findings and conclusions 
well supported by a preponderance of the en
tire record.  
There are no outstanding evid
entiary issues whose reso-
lution would warrant a different result.  We shall there-

fore adopt his recommendation to dismiss the complaint. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBER FOX, dissenting. 
I dissent from my colleagues™ adoption of the judge™s 
dismissal of the complaint in this case because I would 
find that the judge failed to make credibility findings 
crucial to two dispositive issues: (1) whether the General 
Counsel established a prima f
acie case, i.e., showed that 
animus against Charging Party Lee™s grievance filing 
was a motivating factor in the Respondent™s failure, in 
1997, to hire her into a transitional employee position; 
and (2) whether the Respondent established that it would 
not have hired her into the position even in the absence 
of her protected grievance filing.  I would remand for the 
requisite credibility findings.
1 Lee was rejected for a transitional employee position 
at the Port Neches Post Office by Postmaster William  
Robertson and a similar position at the Groves Post Of-
fice by Postmaster Levina Elmoore.  It is undisputed that, 
when asked by Lee why he had failed to hire her, Robert-
son cited her previous grievance filing ﬁagainst meﬂ as an 
example of ﬁtroubleﬂ she had caused.  The judge found 
that Robertson told Elmoore, before she too rejected Lee, 
that Lee ﬁwasn™t worth a shitﬂ but that Robertson had 
said nothing about Lee™s grievance filing.  The judge 
failed to acknowledge testimony by Lee that, before the 
hiring decision, Elmoore had commented on the sub-
stance of Lee™s grievance, providing the basis for a rea-
sonable inference that Elmoore had known of the griev-
ance.  I would find that L
ee™s testimony concerning Rob-
ertson™s statement supports a 
finding that animus played 
a part in his decision, and I would remand for a 
credibility resolution regarding Lee™s testimony about 
Elmoore.
2                                                           
 1 In view of the judge™s failure 
to acknowledge the conflicts in the 
evidence detailed below, I do not ag
ree with my colleagues that the 
judge had in fact discredited the testimony on which the General Coun-
sel relies. 2 Although the judge stated that ﬁElmoore knew nothing about Lee™s 
1994 grievance at the time of the 
February 1997 interview,ﬂ it is not 
clear that the judge considered and discredited Lee™s testimony about 
Elmoore™s previous discussion with Lee about uniform allowances, the 

subject of her earlier grievance.  I 
would also note that, even if Elmoore 
did not know of the grievance, if she relied on Robertson™s assessment 
of Lee and that assessment itself was discriminatorily motivated, it 
would be appropriate to find that 
Elmoore™s decision was also discrimi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8In finding that the Respondent also established, as an 
affirmative defense under 
Wright Line
,3 that Lee would, 
in any event, have been reje
cted for hire because of her 
poor performance in ﬁcasingﬂ mail during previous tem-
porary assignments, the judg
e also ignored certain evi-
dence and failed to resolve conflicts in testimony about 
matters that could affect this
 conclusion.  The judge re-
lied on testimony by two supervisors (Tyler and Porter) 

and Postmaster Robertson that
 Lee had been slow in cas-
ing mail.   If, in fact, Lee™s performance had been sig-
nificantly deficient in that respect, however, one would 
expect that the deficiencies 
would have been recorded in 
Lee™s personnel record or at least mentioned to her at the 

time. The judge ignored testimony that, under the Re-
spondent™s practice, if a supe
rvisor found fault with an 
employee™s  work performance, the deficiency would be 
described in writing and placed in the employee™s per-
sonnel file.  No documentary evidence of this kind was 
submitted by the Respondent.
4  Although the judge men-
tioned testimony by Robertson that when Lee had 
worked for him in 1994, he had twice talked to her about 
her slow casing, the judge also noted Lee™s testimony 
that Robertson had never talked to her about it.  The 
judge failed to make an express credibility finding on 
this point. 
I would also ask the judge to consider, on remand, the 
significance of uncontradicted testimony that Lee had 

been called on to train new employees in their duties, 
including the casing of mail, and that the Respondent had 
continued to use Lee™s services after her casing deficien-
cies supposedly became apparent, but before her filing of 
the grievance that angered Robertson. 
In sum, in my view, the above-mentioned matters need 
to be resolved by the judge before a decision can be 
made whether to find a violation in this case.  I therefore 
dissent from the dismissal of the complaint. 
  Robert G. Levy, II, Esq.
, for the General Counsel. 
Philip W. Eglsaer, Esq
., of Memphis, Tennessee, for the Re- 
    spondent. 
DECISION I.  STATEMENT OF THE CASE
 JERRY M. H
ERMELE
, Administrative Law Judge.  The sole is-
sue in this simple case is whether Sharon Jacqueline Lee, a 
former temporary postal serv
ice employee from 1993 to 1995, 
was passed over for employment for another temporary posi-
                                                                                            
 natory
.  JMC Transport v. NLRB
, 776 F.2d, 612, 619 (6th Cir. 1985), 
and cases there cited. 
3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983). 
4 I do not agree with my colleagues that Robertson™s testimony that 
ﬁin terms of casing and stuff like th
at,ﬂ he would ﬁleave it to the super-
visorﬂ signified that such a supervisor would not follow the employer™s 
practice, described by Robertson, of
 describing work deficiencies in 
writing and placing them in the employee™s personnel file. 
tion in 1997 because she filed a grievance during her initial 
work stint, thus violating Section 8(a)(1) and (3) of the National 
Labor Relations Act.  Shortly af
ter her unsuccessful attempt to reobtain employment, Lee filed a charge on February 26, 1997, 
and the General Counsel issued 
its complaint on September 17, 
1997.  The Respondent, the United 
States Postal Service, filed 
its answer on October 1, 1997, 
denying that Lee™s grievance 
ﬁplayed any partﬂ in the decisi
on not to hire her in 1997. 
The trial in this case was held on January 27, 1998, in Port 
Arthur, Texas, during which th
e General Counsel and the Re-spondent each called three witnesses.  Then, briefs were filed 
by the General Counsel and the Respondent on March 2 and 16, 

1998, respectively. 
II.  FINDINGS OF FACT The United States Postal Service uses transitional employ-
ees, who work for up to 359 days at a time, because they cost 
less than a permanent employee
 (Tr. 15Œ17).  Sharon Lee was 
hired as a transitional employee
 on May 15, 1993, to work at 
the Groves, Texas Post Office as a letter carrier.  After 30 days 
on the job, her supervisor, Jame
s Tyler, rated her overall per-
formance as ﬁgoodﬂ (G.C. Exh. 
2).  But as her tenure contin-
ued, Tyler found her ﬁcasingﬂ sk
illsŠthe sorting of the mail in 
preparation for street deliveryŠas deficient (Tr. 89Œ90).  Lee™s 
tenure at the Groves Post Office ended in mid-1994 (Tr. 39).  A 
few days later, Lee obtained another transitional position at the 
nearby Port Neches, Texas Post Office.  There, Lee was as-
signed as a letter carrier on Auxiliary Route 5111, which in-
volved about half the work of that
 facility™s other dozen routes 
(Tr. 23Œ24).  The Port Neches 
Postmaster, Will
iam Robertson, also found Lee™s casing ability to be slow and, to that end, he 
talked with her twice in late 1994.  But her performance did not 
improve (Tr. 25Œ27).  Accordin
g to Lee, however, Robertson 
never talked to her about her job performance (Tr. 44). 
Transitional employees are paid a $57 uniform allowance af-
ter every 90 days on the job.  Th
is is an important job benefit 
because letter carriers need changes of uniform during a work-

week.  Lee received this allowa
nce during her tenure at Groves 
(Tr. 56Œ57).  Around November 12, 1994, Robertson told Lee 
that her last day as a transitional employee at Port Neches 
would be November 20.  Then, on November 14, which was 
after 90 days on the job at Po
rt Neches, Lee asked Robertson 
for her uniform allowance. Robe
rtson denied her request.  Lee 
then asked again on November 
15, and Robertson™s response 
was the same (Tr. 53Œ54, 71Œ73, 118Œ119).  But Lee bought a 
uniform with her own money and presented the $58.41 bill to 
Robertson.  Lee did this because sh
e believed that ﬁI earned it.ﬂ  
(Tr. 75; R. Exh. 2).  This ma
de Robertson ﬁhighly upsetﬂ (Tr. 
119).  So, he wrote a letter to Lee, dated November 17, stating 
that she was ineligible for reimbursement because ﬁyou are 
scheduled for termination as 
a TE on November 20, 1994ﬂ and 
that ﬁit does not make good since 
[sic] for me as a manager to 
pay for your clothing allowance under the circumstances.ﬂ (R. 
Exh. 1.)  Indeed, U.S. Postal Service rules state that ﬁPostmas-
ters/supervisors must use discretion in approving payments for 
employees with less than 30 days remaining in their appoint-
ments and who are not expected 
to be rehired for another ap-
pointment.ﬂ (R. Exh. 3.)  After 
refusing to pay the bill, Robert-
son told Lee to ﬁgrieve it.ﬂ  And Lee did, but she was unsuc-
cessful though step 2 of the grievance procedure (Tr. 55, 130Œ
131).  POSTAL SERVICE 9Although Lee™s appointment as a temporary employee ex-
pired in November 1994, she continued to work at the Port 
Neches Post Office as a ﬁcas
ual employeeﬂ unt
il June 1995.  
Robertson knew in November 1994 that Lee would stay on in 
this capacity (Tr. 133).  Casual employees work by the hour 
with no benefits, and do not receive a uniform allowance (Tr. 
76Œ77, 133).  According to Joyce Porter, who was Lee™s super-
visor at Port Neches, Lee was slow at casing the mail (Tr. 93Œ
95). Lee kept looking for work with the U.S. Postal Service after 
June 1995.  When other transitional positions opened up at both 
the Port Neches and Groves facilities, Lee™s name appeared on 
a register with four other peopl
e, none of whom had prior ex-perience with the Postal Serv
ice.  Robertson conducted the 
interviews of these five people on February 5, 1997, along with 
Levina Elmoore, the new postmas
ter at Groves (Tr. 46, 48, 101, 111).  Robertson had already decided before the interview that 
he did not want to select Lee because Lee ﬁwasn™t worth a 
shit.ﬂ  According to Robertson, the grievance filed by Lee in 
1994 was irrelevant to his opinion of Lee (Tr. 112, 123Œ126).  
Before the interview, Elmoore 
asked Tyler about Lee and Tyler 
opined that Lee was not a good le
tter carrier (Tr. 91, 101Œ104).  
Robertson did not discuss Lee with Elmoore before the inter-
view.  Robertson and Elmoore then interviewed all five people 
on February 5.  Robertson and Elmore both wanted a Mr. 

McKenery, but because Robertson got to pick first he selected 
Mr. McKenery for the Port Neches job.  It was then Elmoore™s 
turn to select from the remaining group of four people for the 
Groves job.  Elmoore then asked Robertson for his opinion of 
Lee.  Robertson told Elmoore that Lee ﬁwasn™t worth a shit.ﬂ 
But Robertson did not discu
ss Lee™s 1994 grievance matter 
with Elmoore.  Elmoore then selected Mr. Dang.  Neither 
McKenery nor Dang had any prio
r postal experience (Tr. 22Œ
23, 98Œ105, 111, 125, 129).  According to Robertson, both 
McKenery and Dang performed ﬁvery goodﬂ during the inter-
view.  Moreoever, Robertson felt 
that Lee was arrogant during 
the interview, assuming the job was hers because she had prior 
experience (Tr. 124.) 
After the interviews, Lee heard that she was not selected for 
either job.  So she called Elm
oore on February 14, and Elmoore 
told her that no final decision was made yet.  Then she called 
Robertson on February 17, asking
 why she apparently was not 
chosen.  Lee specifically told him she was a good worker who 
never had any trouble.  But according to Lee, Robertson said, 
ﬁYou never had any trouble . . . . Well, what about that griev-

ance you filed against me . . . . The grievance over your uni-
form allowance.ﬂ (Tr. 51Œ53.)  Then, on February 17, Lee 
called Elmoore again, who confirmed that neither Robertson 
nor Elmoore wanted to hire her (Tr. 61, 107).  Lee then filed 
her charge with the National 
Labor Relations Board on Febru-
ary 26, 1997. 
Roxie Sanford is another transitional employee at the Groves 
Post Office.  According to Sanf
ord, her supervisor, James Ty-
ler, cautioned her in January 1997 against going to the Union 
about grievances.  Specifically, Tyler told her that the Union 
was ﬁthe enemyﬂ and that dealin
gs with the Union could cause her to lose her job.  Elmoore also
 attended this meeting.  After 
Tyler™s remarks, Elmoore told 
Sanford that, ﬁ[w]e didn™t mean 
anything by that.ﬂ (Tr. 79Œ85.) 
III.  ANALYSIS The General Counsel alleges that Robertson and Elmoore re-
fused to hire Lee in 1997 because of Lee™s membership in the 
National Association of Letter 
Carriers (the Union) and her 
filing of a grievance in 1994 concerning the uniform allowance.  
To prove these allegations, the Ge
neral Counsel must establish, by a preponderance of the record 
evidence, that the employee™s 
protected activity was a motivating factor in the decision not to 
hire Lee.  If this is so establis
hed, the burden shifts to the em-
ployer to show, also by a preponderance of the evidence, that 

the decision not to hire Lee was based on a lawful reason unre-
lated to Lee™s protected activity.  
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 

U.S. 989 (1982); approved in 
Transportation Management 
Corp., 462 U.S. 393 (1983). 
Upon a thorough review of the 
evidence, the presiding judge 
concludes that the General Counsel has failed to establish that 
Lee™s protected activity contri
buted to Robertson™s or El-
moore™s decisions to reject her for the 1997 transitional em-
ployee jobs.  First, the record is silent on whether Lee ever has 
been a member of the National Association of Letter Carriers.  
Thus, it cannot be concluded that any decisions by the Respon-
dent were based on her union me
mbership.  Second, there is 
insufficient evidence that Port Neches Postmaster Robertson 
held the 1994 grievance filing against Lee in rejecting her for 
the 1997 job.  The General Counsel™s most potent evidence is 
Robertson™s unrebutted February 
17, 1997 remark to Lee, after 
the February 5 interview: ﬁYou never had any trouble . . . . 
Well, what about that grievance y
ou filed against me . . . .  The 
grievance over your uniform a
llowance.ﬂ  But Robertson™s remark refers to the substantive controversy underlying the 
grievance as much as the protected activity itself.  Also, it is 
significant that Lee continued to work for Robertson after the 
1994 grievance, albeit as a casual em
ployee.  It is also signifi-
cant that Robertson™s decision 
to end Lee™s transitional em-
ployee status was made before th
e uniform controversy arose.  
Further, Robertson did not attempt to torpedo Lee™s chance for 
the Groves job in 1997: he voluntered his opinion about Lee to 
Elmoore only after being asked by
 Elmoore.  Third, there is 
absolutely no evidence that Groves Postmaster Elmoore de-

clined to hire Lee because of Lee™s 1994 grievance filing.  El-
moore knew nothing about Lee™s 1994 
grievance at the time of 
the February 1997 interview.  Rather, she simply relied on 

Robertson™s objective opinion of Lee™s casing ability in reject-
ing Lee.  Although Elmoore also relied on Tyler™s negative 
opinion of Lee™s casing ability, there is simply insufficient 
evidence to connect Tyler™s antiunion animus with Elmoore™s 
decision to reject Lee.  Indeed, although Elmoore was present 
during Supervisor Tyler™s January 1997 antiunion tirade with 
letter carrier Sanford, Elmoore disassociated herself from Ty-
ler™s remarks by telling Sanford, ﬁWe didn™t mean anything by 
that.ﬂ 
Even if the General Counsel had met its burden of showing 
that Lee™s 1994 protected activ
ity caused Robertson and/or 
Elmoore to reject her 1997 job applic
ation, the plain fact is that 
Lee was not hired in 1997 becaus
e of her poor casing ability, 
which is a very important part of a letter carrier™s job.  Indeed, 
three different supervisors at 
two different job locations all 
found Lee™s casing abiilty to be below average: Port Neches 
Postmaster Robertson, Groves 
Supervisor Tyler, and Port 
Neches Supervisor Joyce Porter.  As for Tyler™s initial 30-day 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10rating of Lee™s job ability as go
od, it was only an initial rating 
and is clearly vitiated by Tyle
r™s later, and more comprehen-
sive, opinion.  In sum, there is plenty of objective evidence that 
Lee was a below average letter carrier, and that this was the 
reason she failed to secure a job in 1997. 
As a final matter, it cannot be 
concluded that Lee™s rejection 
for transitional positions
 at both the Groves and Port Neches 
Post Offices is suspicious because she was the only one of the 

five applicants in February 199
7 with prior postal experience.  
In this regard, the General Counsel has failed to establish that 
either of the two people 
hiredŠMcKenery and DangŠwas 
unqualified.  Also, there has be
en no showing that the letter 
carrier job is a skilled position for which prior experience 

would be a clear asset.  Moreov
er, Robertson credibly testified 
that Lee possessed a bad attitude during the interview.  Thus, 
the evidence does not show any impermissible disparate treat-
ment of Lee. 
CONCLUSIONS OF 
LAW 1.  The Respondent, the United St
ates Postal Service, is sub-
ject to the jurisdiction of the National Labor Relations Board 
pursuant to 39 U.S.C. § 1209(a). 
2. The Respondent did not violate Section 8(a)(1) and (3) of 
the Act by failing to hire Sharon Jacqueline Lee in February 
1997. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER Accordingly, it is ordered that the General Counsel™s com-
plaint is dismissed. 
                                                           
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findin
gs, conclusions and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 